JOSÉ A. CABRANES, Circuit Judge,
dissenting:
I respectfully dissent from the majority opinion reversing the decision of the District Court to dismiss these suits on the ground of forum non conveniens. The majority opinion places unnecessary and novel restrictions on what until now has been a district court’s broad discretion to grant forum non conveniens dismissal in any action in which some of the plaintiffs reside in the United States. If this ruling stands — and I hope that it will not — a new doctrinal approach, invented today, will govern such lawsuits.
I would remand Liff for the reasons stated at III below, and I would affirm DiRienzo for reasons well stated by Judge Mukasey in his careful and comprehensive opinion, see In re Philip Services Corp. Sec. Litig., 49 F.Supp.2d 629, 634 (S.D.N.Y.1999) (“DiRienzo ”). The majority errs, in my view, by: (1) paying mere lip service to the proper standard of review — for clear abuse of discretion — while unabashedly substituting its own views for those of the District Court; (2) improperly criticizing the District Court for characterizing the relevant transactions as international; (3) concluding that the United States’ interest in enforcing .its securities laws is entitled to “a great deal more weight” than was afforded by the District Court, despite the fact that we have repeatedly stated that this interest is merely “one consideration”; (4) dismissing the District Court’s consideration of the location of the bulk of the relevant documentary evidence in the alternative forum, even though we have made it clear that this is a legitimate factor for a trial court to weigh in any forum non conveniens analysis; (5) ignoring those cases in which we have expressed a clear preference for live witness testimony, especially in fraud actions; and (6) incorrectly affording a strong presumption to the forum choice of plaintiffs who are not alleged to reside in the purported “home forum” and who seek to *68represent a class of investors stretching across the United States and Canada.
We have only recently recalled that our “review of a forum non conveniens dismissal is severely cabined. The decision lies wholly within the broad discretion of the district court and should be reversed only if that discretion has been clearly abused.” Alfadda v. Fenn, 159 F.Bd 41, 45 (2d Cir.1998) (internal citations, alteration, and quotation marks omitted); see also Piper Aircraft Co. v. Reyno, 454 U.S. 235, 257, 102 S.Ct. 252, 70 L.Ed.2d 419 (1981); Scottish Air Int'l, Inc. v. British Caledonian Group PLC, 81 F.3d 1224, 1232 (2d Cir.1996) (Cardamone, J.) (“our review in this area of law is quite constrained”). The majority misapplies this standard of review, ignores binding precedents of our own Court, and incorrectly interprets the seminal Supreme Court decision on point.
In undertaking a forum non conveniens analysis, a court first must determine whether there exists an adequate alternative forum, and then, if there is such a forum, must weigh the relevant public and private interest factors to determine which forum “will be most convenient and will best serve the ends of justice.” Alfadda, 159 F.3d at 45-46 (internal quotation marks omitted). In assessing convenience, there “is ordinarily a strong presumption in favor of the plaintiffs choice of forum.” Murray v. BBC, 81 F.3d 287, 290 (2d Cir.1996). Because I agree with the majority that Canada is an adequate forum in which to litigate these actions, I first discuss the majority’s improper handling of the public and private interest factors and then turn to whether the usual “strong presumption” in favor of the plaintiffs’ choice of forum should apply in a representative action in which the plaintiff class is spread across the United States and Canada.1
I. The District Court Did Not Clearly Abuse its Discretion in Weighing the Gilbert Factors
We have explained that in a forum non conveniens analysis
[t]he public interests to be considered include: (1) having local disputes settled locally; (2) avoiding problems of applying foreign law; and (3) avoiding burdening jurors with cases that have no impact on their community. The private interests embrace: (1) ease of access to evidence; (2) the cost for witnesses to attend trial; (3) the availability of compulsory process; and (4) other factors that might shorten trial or make it less expensive.
Capital Currency Exch., N.V. v. National Westminster Bank PLC, 155 F.3d 603, 609 (2d Cir.1998), cert. denied, 526 U.S. 1067, 119 S.Ct. 1459, 143 L.Ed.2d 545 (1999); see also Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508, 67 S.Ct. 839, 91 L.Ed. 1055 (1947). Before today it was the rule that the decision “to grant or deny a motion to dismiss a cause of action under the doctrine of forum non conveniens lies wholly within the broad discretion of the district court and may be overturned only when we believe that discretion has been clearly abused.” Scottish Air, 81 F.3d at 1232. At every stage of its analysis of the District Court’s balancing of the Gilbert factors, the majority strays far beyond this “extremely limited” review, Capital Currency, 155 F.3d at 609.
Judge Mukasey, after a thoughtful review of the record, concluded that the public interest factors were in relative equipoise and that the private interest factors strongly favored litigation in Ontario. See DiRienzo, 49 F.Supp.2d at 640-43. These conclusions are well-grounded in the record and well within a district court’s sound discretion; they should not be disturbed.
*69A. The District Court Did Not Clearly Abuse its Discretion in Weighing the Public Interest Factors
With regard to the public interest factors, Judge Mukasey found that: (1) neither docket congestion nor potential problems in applying foreign law favored one forum over another, see id. at 642; (2) the interest in having local controversies settled locally favored litigation in Ontario, because the matter concerns the conduct in Canada of a Canadian corporation, see id. (citing Alfadda, 159 F.3d at 46 (concluding that France had a “far greater interest” in litigation concerning the conduct of a French bank than did the United States)); and (3) while the United States has an interest in applying its own securities laws, that interest is not overriding, see id. at 642-43 (citing Alfadda, 159 F.3d at 47, and Capital Currency, 155 F.3d at 611).
In concluding that the private interest factors weighed heavily in favor of dismissal and litigation of the cause in Ontario, Judge Mukasey relied on: (1) the availability in Ontario of several important third-party witnesses who would not be subject to subpoena in the Southern District of New York;2 (2) the location of most if not all of the important defendants and defense witnesses in Ontario, where Philip is headquartered; and (3) the fact that the “vast bulk” of the relevant documentary evidence is located in Ontario. See id. at 640-41. Our recent decisions demonstrate that each of these is an appropriate consideration in deciding whether to dismiss on the ground of forum non conveniens, see Alfadda, 159 F.3d at 47-48; Capital Currency, 155 F.3d at 611, and it is clear that Judge Mukasey properly exercised his discretion in balancing the private interest factors. The majority’s conclusion otherwise is flatly at odds with our cases.
1. The Relevant Transactions Were “International”
The majority’s conclusion that Judge Mukasey clearly abused his discretion in weighing the Gilbert factors is based on a number of dubious grounds. First, the majority criticizes at length Judge Muka-sey’s characterization of the relevant purchase transactions as “international.” DiRienzo, 49 F.Supp.2d at 642. According to the majority, this characterization “misconstrue[s] the factual basis for the lawsuits,” ante at 65, and led Judge Mukasey to an “erroneous understanding of the facts central to [the] case” ante at 65, and, thus, to an unreasonable balancing of the Gilbert factors. The majority’s position is not supported by the record. First, it is undisputed that “Philip is a Canadian corporation which maintains its principal executive offices” in Hamilton, Ontario, Canada. Second, approximately $94 million of the $380 million of Philip common stock offered by the company in the relevant period was sold by Canadian underwriters to investors outside the United States; these investors are members of the proposed DiRienzo class. Finally, a large percentage of the proposed class received Philip stock when Philip acquired American companies in stock swaps; it cannot seriously be disputed that the acquisition of an American company by a Canadian company is an international transaction. In light of the evidence in the record, the criticism of the District Court for having described the relevant transactions as “international” is misplaced.
The majority appears intent on proving that the transactions at issue in this case were connected to the United States and that we have only affirmed forum non conveniens dismissals in cases where “the *70transactions at issue had little or no connection with the U.S.” Ante at 64. However, none of our prior cases establishes any ceiling of connection to the United States above which forum non conveniens dismissal is unavailable. Moreover, it seems unlikely that such a ceiling could be established — even if one were desirable— because of the difficulty of articulating absolute criteria by which to measure connections to the United States against competing connections to a foreign country.
2. The United States’ Interest in ■ Enforcing its Securities Laws is “Merely One Consideration”
After insisting that the transactions in question were connected to the United States, the majority criticizes the District Court’s conclusion that Ontario’s interest in DiRienzo outweighs the United States’ interest. Interestingly, the majority does not claim that Ontario lacks a substantial interest in hearing the case, or that the District Court improperly considered this interest in its Gilbert analysis. Nor could it fairly do so, for the District Court’s consideration of the alternative forum’s interest is fully consistent with our prior decisions. See, e.g., Alfadda, 159 F.3d at 46; Allstate Life Ins. Co. v. Linter Group Ltd., 994 F.2d 996, 1002 (2d Cir.1993). Instead, the majority simply finds that the District Court “failed to give sufficient weight to the United States’ interest in having its securities laws govern the protection of U.S. investors and its interests in the integrity of the U.S. securities market.” Ante at 65. Nowhere is it more obvious that, instead of reviewing for “clear abuse of discretion,” the majority opted to undertake its own de novo review, simply substituting its view of the matter for that of the District Court.
It is no coincidence that the majority fails to account for our recent statement that the interest of the United States in enforcing its securities laws “is merely one consideration to be weighed in the totality of the Gilbert analysis.” Alfadda, 159 F.3d at 47 (emphasis added) (affirming forum non conveniens dismissal of securities action); see also Allstate, 994 F.2d at 1002 (same) (citing Howe v. Goldcorp Investments, Ltd., 946 F.2d 944, 950 (1st Cir.1991) (Breyer, C.J.) (same)). It is not disputed that the District Court, in its DiRienzo opinion, considered the interest of the United States in enforcing its own securities laws in weighing the relative public interest^ in hearing the case. DiRienzo, 49 F.Supp.2d at 643. Indeed, the majority concedes that “[t]he district court noted the [United States’] interest,” but nevertheless complains that the District Court “emphasized repeatedly that [the interest] is hot ‘determinative’ or ‘overriding’ and noted the foreign forum’s interest in applying its own securities laws.” Ante at 65. The District Court gave the matter exactly what Alfadda requires: consideration.3 In demanding heightened consideration of the United States’ interest, the majority substitutes its own views of the proper balance for those of the District Court, in plain disregard for our precedents and the applicable standard of review.
B. The District Court Properly Weighed the Private Interest Factors
1. The District Court Properly Considered the Location of the Relevant Documentary Evidence
The majority’s criticism of the District Court’s balancing of the private interest factors is similarly misguided. First, it takes issue with the District Court’s deci*71sion to place some weight on the fact that “the vast bulk of the relevant documentary evidence is in Ontario,” DiRien-zo, 49 'F.Supp.2d at 641, informing us that “the need to photocopy and ship documents is hardly unprecedented in American litigation,” ante at 66 (relying on an opinion of the District of Connecticut as authority). No one disputes — no one can dispute — that “the need to photocopy and ship documents is hardly unprecedented in American litigation.” However, the relevant issue here is not whether there are precedents for photocopying and shipping documents, but whether the District Court clearly abused its discretion in taking into account the location of the “vast bulk” of the documentary evidence. The answer, clearly, is “no.” In both Alfadda and Capital Currency, we noted with approval that the trial courts had concluded that private interest factors strongly favored litigation in the alternative fora, partly because “nearly all the documentary evidence,” Alfadda, 169 F.3d at 47 (emphasis in original), or “most of the documentary evidence,” Capital Currency, 155 F.3d at 611, was located abroad, see also Scottish Air, 81 F.3d at 1233. There can be no doubt that the District Court’s consideration of the situs in Ontario of the “vast bulk of the relevant documentary evidence” was wholly appropriate.
2. The District Court’s Balancing Properly Reflects Our “Strong Preference ” for Live Witness Testimony, Particularly in Fraud Actions
Moreover, the majority unconvincingly attempts to diminish the importance of the District Court’s finding that “it is in Ontario that most of the key witnesses ... can be found,” a fact that the District Court properly concluded was “most significant.” DiRienzo, 49 F.Supp.2d at 640. We have explained that “[t]he ability to secure witness testimony takes on added importance ... because Svhere, as here, appellants have alleged fraud, live testimony of key witnesses is necessary so that the trier of fact can assess the witnesses’ demeanor.’ ” Alfadda, 159 F.3d at 48 (emphasis added) (quoting Allstate, 994 F.2d at 1001); see also Scottish Air, 81 F.3d at 1233 (live witness testimony crucial for jury to assess witness credibility, notwithstanding possibility of deposition); Howe, 946 F.2d at 952 (“fraud and subjective intent are elements of the claim, making the live testimony of - witnesses for the purposes of presenting demeanor evidence essential to a fair trial” (emphasis added)); Schertenleib v. Traum, 589 F.2d 1156, 1165 (2d Cir.1978) (explaining that “[sjince the crux of this litigation is the truth or falsity of [defendant’s] charges that plaintiff is a swindler, to be able to take the alleged co-conspirators’ testimony by letter rogatory only would be a very serious handicap” in that it would prevent “live cross-examination before a factfinder”(emphasis added)). Accordingly, it was entirely appropriate for the District Court to emphasize this factor in determining that the private interest factors strongly favor litigation in Ontario.
With but a glancing acknowledgment of our cases asserting a clear preference for live testimony in a fraud action, see ante at 66, the majority notes that “the district court failed to consider letters rogatory to compel these witnesses’ appearance for deposition,” ante at 66, as well as the possibility of showing the jury videotaped depositions. The majority further states that “we have recognized the availability of [letters rogatory] as relevant in deciding whether plaintiffs’ chosen forum is inconvenient. See, e.g., Overseas Programming Cos. v. Cinematographische Commerz-Anstalt, 684 F.2d 232, 235 (2d Cir.1982).” Ante at 66. This statement is misleading. In Overseas Programming we- specifically concluded that “many of the relevant witnesses reside or are doing business in the United States, which makes New York a more convenient forum than any one of the foreign locations in which litigation has already been commenced.” Overseas Programming, 684 F.2d at 235. In DiRienzo, by contrast, the District Court conclud*72ed — and the majority does not dispute— that “most of the key witnesses” are to be found in Ontario, where a parallel action has been commenced. DiRienzo, 49 F.Supp.2d at 640. We have never before required, as the majority does here, that a district court consider the use of videotaped testimony in weighing this factor, see Alfadda, 159 F.3d at 48;4 Allstate, 994 F.2d at 1001, and we have specifically rejected similar attempts to substitute some other form of testimony in lieu of live witness testimony before the trier of fact, see Scottish Air, 81 F.3d at 1233; Scher-tenleib, 589 F.2d at 1165. In concluding that the District Court clearly abused its discretion by failing to consider that the videotaped testimony of non-available, crucial witnesses could be offered in place of live testimony, the majority has simply elected to ignore our prior decisions.
For all these reasons, I dissent from the majority’s conclusion that the District Court clearly abused its discretion in weighing the Gilbert factors and dismissing the DiRienzo action on forum non conveniens grounds. Accordingly, I would affirm the dismissal.
II. The DiRienzo Plaintiffs’ Choice of Forum Was Not Entitled to a Strong Presumption
Although the majority distorts or ignores a host of controlling decisions, its unduly narrow interpretation of Koster v. (American) Lumbermens Mut. Casualty Co., 330 U.S. 518, 67 S.Ct. 828, 91 L.Ed. 1067 (1947), merits particular attention. As Judge Mukasey recognized, in adjudicating a motion to dismiss on the ground of forum non conveniens, “[tjhere is ordinarily a strong presumption in favor of the plaintiffs choice of forum. Thus, dismissal usually is not appropriate unless the balance of convenience tilts strongly in favor of trial in the foreign forum.” DiRienzo, 49 F.Supp.2d at 634 (alteration in original) (internal citation and quotation marks omitted). However, as he noted, the Supreme Court has stated that this presumption is entitled to less weight when a plaintiff chooses to proceed on behalf of a broad class of plaintiffs, each of whom has an equal right to litigate in his home forum. See id. (citing Roster, 330 U.S. at 524, 67 S.Ct. 828). The majority concludes — in my view, incorrectly — that the Roster limitation on the “strong presumption” generally afforded to a plaintiffs chosen forum does not apply in DiRienzo.
A. The Majority Misstates the District Court’s Conclusion
The majority concludes that the District Court erred in “failing] to give plaintiffs’ choice of forum the strong presumption to which it is entitled.” Ante at 60. This criticism, however, is flatly wrong. As the District Court noted, the forum choice of plaintiffs who have opted to represent the interests of a class of investors spread across the continent is entitled to “less weight” than the choice of a plaintiff proceeding only on his own behalf. DiRienzo, 49 F.Supp.2d at 634 (emphasis added).
B. Roster Should Not be Confined to Derivative Actions
In criticizing the District Court, the majority misinterprets the very thrust of Roster and, thus, its application to DiRien-zo. Roster involved a derivative action brought by a policyholder of Lumbermens Mutual on behalf of all its members and policyholders. See Roster, 330 U.S. at 519, 67 S.Ct. 828. Affirming dismissal on the ground of forum non conveniens, the Supreme Court explained:
Where there are only two parties to a dispute, there is good reason why it should be tried in the plaintiffs home forum if that has been his choice. He should not be deprived of the presumed advantages of his home jurisdiction ex*73cept upon a clear showing of facts which either (1) establish such oppressiveness and vexation to a defendant as to be out of all proportion to plaintiffs convenience, which may be shown to be slight or nonexistent, or (2) make trial in the chosen forum inappropriate because of considerations affecting the court’s own administrative and legal problems. In any balancing of conveniences, a real showing of convenience by a plaintiff who has sued in his home forum will normally outweigh the inconvenience the defendant may have shown. But where there are hundreds of potential plaintiffs, all equally entitled voluntarily to invest themselves with the corporation’s cause of action and all of ivhom could with equal shoiv of right go into their many home courts, the claim of any one plaintiff that a forum is appropriate merely because it is his home forum is considerably weakened.
Id. at 524, 67 S.Ct. 828 (emphases added). This principle is fully applicable in DiRien-zo.
Though Roster concerned a derivative action — hence the reference above to “the corporation’s cause of action” — -the logic of the opinion applies with equal force to other representative actions. Here, as in Roster, the lead plaintiffs assumed responsibility for representing the interests of many others. The parties do not dispute, and the majority does not deny, that each member of the proposed class — at least each member residing in the United States' — could have filed a complaint at his local courthouse in Chicago, Sacramento, or Tallahassee, asserting substantive claims identical to those set forth in the DiRienzo complaint. Faced with a similar situation in Roster, the Supreme Court concluded that “where there are hundreds of potential plaintiffs... all of whom could with equal show of right go into their many home courts, the claim of any one plaintiff that a forum is appropriate merely because it is his home forum is considerably weakened.” Id. So too in this case. Having made a strategic choice to proceed on behalf of an international class, the DiRienzo plaintiffs have no legitimate grounds to complain of the consequences.
Judge Mukasey’s conclusion that the forum chosen by representative plaintiffs proceeding on behalf of a class dispersed across the continent is entitled to less weight is dictated by simple logic. In a direct action, a plaintiffs choice of forum is afforded a strong presumption because it is assumed that the home forum is the most convenient venue for the plaintiff. See Piper Aircraft, 454 U.S. at 255-56, 102 S.Ct. 252 (explaining that “a plaintiffs choice of forum is entitled to greater deference when the plaintiff has chosen the home forum. When the home forum has been chosen, it is reasonable to assume that this choice is convenient.” (citation omitted)); see also Murray, 81 F.3d at 290. However, as the Supreme Court recognized in Roster, that presumption makes little sense when the plaintiffs are dispersed across the nation and have had the forum selected for them by a representative plaintiff. Accordingly, there is no reason to confine the teaching of Roster to derivative actions. Although the majority points to some differences between this case and a derivative action, see ante at 60-61, its analysis is not dispositive of why Roster’s rationale should not apply with equal force to the representative action at stake in DiRienzo, in which the plaintiffs likewise are found throughout the nation (not to mention Canada).5
Following Roster, a district court should discount a plaintiffs forum choice after asking a single question: Is the plaintiff proceeding in a representative capacity that may diminish the presumed convenience of the chosen forum? Judge Muka-sey considered the evidence and answered “yes” to that question. The bedrock of our forum non conveniens jurisprudence has *74always been that an appellate court should not substitute its own answer in place of the “sound discretion” of the district judge, who is closest to the case.
C. The Lead Plaintiffs’ Financial Stake in the Action is Iirelevant
In concluding that Judge Mukasey misapplied Koster because the DiRienzo representatives are not “mere phantom plaintiff[s],” but instead have a significant financial stake in the action, ante at 61, the majority further distorts the language and logic of Koster. The passage in Koster from which the majority draws the notion of a “mere phantom plaintiff’ reads as follows:
While, even in the ordinary action, the residence of the suitor will not fix the proper forum without reference to other considerations, it is a fact of high significance. But, in derivative actions, although the plaintiff may have a substantial interest of his own to protect, he may also be a mere phantom plaintiff with interest enough to enable him to institute the action and little more. He may have taken some active part in the corporate affairs, or have personal knowledge of them, or have had dealings in course of protest and objection which make it requisite or at least expedient for him personally to be present at the trial. Or he may, like this plaintiff, make no showing of any knowledge by which his presence would help to make whatever case can be made in behalf of the corporation.
Koster, 330 U.S. at 525, 67 S.Ct. 828 (emphases added) (internal quotation marks omitted). Thus, the Supreme Court made it clear in Koster — in the very paragraph from which the majority quotes but a fragment, out of context — that the lead plaintiff in some representative actions will have a substantial stake in the litigation, but nonetheless %mll not be entitled to the usual strong presumption in favor of his choice of forum. The presumption, then, turns not on the extent of the lead plaintiffs financial interest, but rather, on whether the action is brought solely on the plaintiffs own behalf or on behalf of others as well. The majority to the contrary notwithstanding, under Koster, the fact that DiRienzo and the other named plaintiffs in the proposed class have a substantial financial stake in the action is of no importance in determining whether their forum choice is entitled to a strong presumption. Unsurprisingly, the majority fails to quote in full the relevant passage from Koster; in the parlance of securities law, this is a material omission.
D. The PSLRA Also is Irrelevant in this Context
The majority’s crabbed reading of Koster rests not only on its misreading of that case, but also on its erroneous conclusion that Koster is less relevant to securities fraud class actions in light of the enactment of the Private Securities Litigation Reform Act of 1995 (“PSLRA”), Pub.L. No. 104-67, 109 Stat. 737 (codified at 15 U.S.C. §§ 77k, 771, 77z-l, 77z-2, 78a, 78j-1, 78t, 78u, 78u-4, 78u-5). Under that statute, the “most adequate” lead plaintiff in a securities fraud class action is presumed to be the suing party with “the largest financial interest in the relief sought by the class.” 15 U.S.C. § 77z-1(a) (3)(B) (iii). Relying on this recent reform, the majority suggests that the lead plaintiffs in DiRienzo had the right to litigate at home. However, the PSLRA does not vest in any plaintiff a greater right to litigate at home than any other plaintiff; rather, it merely identifies the plaintiff who is presumed to be the best class representative. Accordingly, the PSLRA does not change the fact that all (domestic) securities fraud class members could (as in Koster) “with equal show of right go into their many home courts” and assert their claims.6 Thus, the PSLRA *75does not displace Koster, and it did not compel Judge Mukasey to keep DiRienzo in the Southern District of New York.7
E. Koster Applies Without Regard to the Location of the Alternative Forum
The majority’s conclusion that Koster is inapposite because the alternative forum in the instant case is foreign and the proposed class is largely made up of American investors lacks any discernible basis in Koster or its progeny; indeed, the majority does not trouble to try to identify language in Koster to support its novel stance. As it happens, Koster did emphasize that courts generally must respect a plaintiffs interest in convenience, as reflected by his choice of a particular forum, but that a plaintiffs choice (logically) is entitled to less weight when the plaintiff class is dispersed across the nation. See Koster, 330 U.S. at 524, 67 S.Ct. 828. The reasoning in Koster on this point does not depend in any way on the location of the particular alternative forum.
Rather than rely on the Supreme Court’s decision in Koster, the majority looks instead to our recent decisions in Guidi v. Inter-Continental Hotels Corp., 224 F.3d 142 (2d Cir.2000) and Wiwa v. Royal Dutch Petroleum Co., 226 F.3d 88 (2d Cir.2000), two cases that did not involve representative plaintiffs proceeding on behalf of larger classes, for support of the inventive, and surprising, proposition that “the ‘home forum’ of an American citizen for forum non conveniens purposes is any ‘United States court.’ ” Ante at 62. In Guidi, we reversed a trial court’s decision to dismiss on forum non conveniens grounds a wrongful death action brought by the American survivor — and American relatives of the deceased victims — of a terrorist attack in Egypt. See id. at 143. Even a cursory reading of Guidi makes clear that the case is limited to its highly unusual facts, as we explicitly stated: “In this case, Plaintiffs argue — and we agree— that their ‘home forum’ as American citizens is a United States court.” Id. at 146 (emphasis added); see also id. at 147 n. 4 (explaining that “the states where Plaintiffs reside are not relevant to the forum non conveniens analysis in this case.” (emphasis added)). At every stage of Guidi, we noted the extremely unusual context of the case, with the alternative forum being Egypt, the very country in which the gruesome terrorist acts underlying the matter had occurred. We explained:
In the balancing of conveniences, we believe that the substantial and unusual emotional burden on Plaintiffs if they were required to travel to Egypt provides additional support for keeping the case in their chosen forum of New York.
Plaintiffs are atypical in that they are either the widows or victim of a murderous act directed specifically against foreigners. Understandably, they are strongly adverse to litigating in a country where foreigners have been the target of hostile attacks, and have concerns for their own safety if required to travel there to bring their suit. Plaintiffs have supplied us with ample evidence of terrorist attacks occurring after the events giving rise to their action ... which give credence to Plaintiffs’ uncertainty as to the safety of American visitors to Egypt insofar as fear of religious extremism is concerned.
In its forum non conveniens analysis, the district court did not mention, much less give any weight to, the emotional *76burden faced by Plaintiffs if the case were to be heard in Egypt.... We believe that justice is best served in this case by acknowledging the unique and heavy burden placed on Plaintiffs if they are required to litigate in Egypt. In balancing the interests at stake for purposes of forum non conveniens, the district court should have taken into account the unusual circumstances of Plaintiffs that weigh strongly in favor of the New York forum.
Id. at 147 (emphases added); see also id. at 144 (noting plaintiffs’ claim that they “were emotionally unable to travel to Egypt for a trial”); id. at 145 (“the special circumstances presented by this case— specifically, the emotional burden on Plaintiffs of returning to the country where they or their loved ones were shot in an act of religious terrorism — provide additional weight for favoring” plaintiffs’ forum choice); id. at 147 (explaining that plaintiffs “are ordinary American citizens for whom litigating in Egypt presents an obvious and significant inconvenience, especially considering their adverse experience with that country to date”).
Guidi is not weighed down with these qualifications because the panel was unsure of its decision, but rather because Guidi was in fact an “atypical” case. In most forum non conveniens cases, a court is called upon to balance logistical inconveniences' — how far the parties must travel, where the evidence and witnesses are located, and so on. In such cases, it makes sense to characterize a particular state as a (domestic) plaintiffs home forum; Maine, for instance, is closer to Canada than Hawaii, and when the concern is logistical inconvenience, it defies common sense to treat Maine and Hawaii as the same. In Guidi, however, the relevant inconvenience was not logistical, but psychological — the “emotional burden” of traveling to Egypt would have been difficult, and perhaps impossible, for the Guidi plaintiffs to bear. In that “unique” circumstance, it made sense to treat plaintiffs’ home forum as the United States. The distance between plaintiffs’ residences and downtown Manhattan was immaterial; what mattered was that neither place was in Egypt.
The instant case is hardly “atypical” in this way, and the asserted burdens of litigating this securities action in Canada are logistical, not emotional. Accordingly, there is no room in this case — or, indeed, in the mainstream of forum non conve-niens law — for the Guidi panel’s notion that the United States as a whole can be characterized as the home forum of all domestic plaintiffs. Moreover, even if Guidi were nominally applicable, it would be inapposite. The location of a plaintiffs home forum has no obvious bearing on the presumptive weight that should be accorded to his forum choice, and the majority has not identified any legitimate reason why the distinction between an alternative domestic forum and an alternative foreign forum should matter in determining, in the typical case, whether a plaintiff is entitled to the usual strong presumption in favor of his choice of forum.
The majority also suggests that Wiwa, 226 F.3d 88, dictates that Judge Mukasey should have retained jurisdiction in the instant case. Wiwa, like Guidi, was an atypical case involving the extraordinary situation of Nigerian emigres seeking redress under the Torture Victim Prevention Act, 28 U.S.C. § 1350 App., for the torture they suffered in Nigeria. The majority misreads Wiwa when it suggests that Wiwa creates a rule that when half or more of the plaintiffs to a lawsuit are residents of the United States the district court must retain jurisdiction in the face of a motion to dismiss for forum non conve-niens, see ante at 64. In Wiwa we were perfectly clear that the case does not alter the traditional Gilbert factors and plainly “do[es] not reflect a rigid rule of decision protecting U.S. citizen or resident plaintiffs from dismissal for forum non conve-niens.” Wiwa, 226 F.3d at 102. We simply reiterated that “a plaintiffs lawful U.S. residence can be a meaningful factor sup*77porting the plaintiffs choice of a U.S. forum,” and that it is one factor that a district court should consider in deciding whether to dismiss a case on forum non conveniens grounds. Id.
Although in Wiwa we held that the district court erred in failing to count in favor of the plaintiffs’ choice of forum that “two of them were residents of the United States,” id. at 103, we also stated clearly that the key question underlying the relevance of that factor is whether a dismissal for forum non conveniens “would cause plaintiff significant hardship.” Id. In the instant case, Judge Mukasey explicitly enumerated and considered plaintiffs’ claims that this dispute is connected to the United States and, thus, should be litigated in an American forum. See DiRienzo, 49 F.Supp.2d at 641. After reviewing plaintiffs’ claims, Judge Mukasey noted that, from plaintiffs’ perspective, some of the connections between the dispute and the United States “will make litigating in Ontario less convenient.” Id. Judge Mu-kasey’s analysis makes clear that he considered the burden that moving the litigation to Canada would place on plaintiffs, and that he concluded that something short of “significant hardship” — some mere inconvenience — would result.
The majority’s conclusion — that, in a typical case, any court of the United States can serve as an American plaintiffs “home forum” — will unduly restrict the broad discretion of a district court that we have understood to exist in these situations. It is clear that forum non conve-niens was employed in the past “to force transfer of a case domestically from one state or district to another.”8 Hoive, 946 F.2d at 947. For instance, in both Koster and its companion case, Gilbert• — which we have long recognized as the “leading authority on forum non conveniens,” Alcoa, 654 F.2d at 150 — the Supreme Court affirmed forum non conveniens dismissals in favor of other domestic venues.9 It is therefore clear beyond doubt that the “leading authority on forum non conve-niens ” did not understand all domestic venues to be created equal, with each of them, or any of them, able to function as the home forum for an American plaintiff.
Following the enactment of § 1404(a), courts only look to the federal common law of fomm non conveniens in cases involving foreign alternative fora. If Koster is applied improperly — that is, as it is applied by the majority here- — the effect of the majority’s conclusion that any court of the United States serves as the home forum for a proposed plaintiff class comprised in part of Americans will be quite straightforward: It will prevent district courts from applying the law of forum non conveniens except in cases where the plaintiffs themselves are largely foreign.
This newly-contrived, and unnecessary, restriction on the discretion of district *78courts is at odds with the historical understanding of the idea of a “home forum.” In the context of both venue, see generally 15 Chaeles A. Wright, Arthur R. Miller & Edward H. Cooper, Federal Practioe AND ProCEdure § 3802 (1986) (detailing the history of venue provisions, including the early requirement that suit be brought “in the district of residence of either the plaintiff or the defendant” (emphasis added)), and personal jurisdiction, see, e.g., Burger King Corp. v. Rudzewicz, 471 U.S. 462, 470-78, 105 S.Ct. 2174, 85 L.Ed.2d 528 (1985) (Florida not the home forum of Michigan resident), a party’s home forum has always been tied to the district or state in which he resides. This concept is reflected in our own forum non conveniens jurisprudence, as we have explained that the “general rule under [Gilbert ] requires a court to defer to a plaintiffs choice of forum unless the forum non conveniens factors strongly favor dismissal, especially where the plaintiff resides in the forum state.” Evolution Online Sys., Inc. v. Koninklijke PTT Nederland N.V., 145 F.3d 505, 510 (2d Cir.1998) (emphasis added) (citation omitted); see also Gemini Capital Group, Inc. v. Yap Fishing Corp., 150 F.3d 1088, 1091-92 (9th Cir.1998) (concluding that a California plaintiff was not entitled to a strong presumption in favor of its choice of Hawaii as the forum because Hawaii was not the home forum); but see Reid-Walen v. Hansen, 933 F.2d 1390, 1394 (8th Cir.1991) (reaching the opposite conclusion). Put another way, we stated in Evolution Online that a plaintiffs forum choice is entitled to more weight when he resides in the forum state, and conversely is entitled to less weight when he resides outside the forum state. The majority offers no comment or explanation for its abandonment of this commonsense conclusion, which is rooted in the generally accepted understanding that a party’s home forum is the state or district in which it resides.
Finally, even if the majority’s narrow interpretation of Koster arguably might have some force in a case where none of the plaintiffs resided in the alternative forum (here, Canada), in the instant case plaintiffs propose to represent “all purchasers” of Philip stock during the relevant period, and it is not disputed that a significant percentage of the proposed class is Canadian.10 The fact that a significant percentage of the proposed class is situated outside the United States further bolsters Judge Mukasey’s reasonable and modest conclusion that plaintiffs’ choice of the Southern ‘District of New York as the forum for the DiRienzo representative action is entitled to “less weight” than a plaintiffs choice of forum normally would receive in a direct action. Although the majority claims that plaintiffs want this case tried in New York “not simply because they prefer that location, but because of the substantive benefits they perceive would ensue from trying this case in the United States,” ante at 62, we have stated clearly that “the difference in applicable substantive law is properly considered when assessing whether an adequate alternative forum exists,” see Alfadda, 159 F.3d at 46, not whether the forum choice is entitled to a strong presumption.11
In conclusion, the majority’s opinion— that any court of the United States can serve as the home forum in any case involving American plaintiffs — appears to rest on a blunt and reflexive preference for *79American courts and American plaintiffs above all others. Of course, whatever the merit — if any — of this novel stance, which dramatically departs from the federal common law of forum non conveniens as we have known it, this preference properly should be articulated in the first instance by the Supreme Court.
For these reasons, I believe that Judge Mukasey properly exercised his conceded discretion in concluding that the DiRienzo plaintiffs’ choice of forum in a representative suit is entitled to “less weight” than if they had chosen to file an action only on their own behalf.
III. The Liff Action
The Liff action arises out of many of the same facts alleged in DiRienzo. In August 1998, the Liff plaintiffs filed suit in Tennessee, naming as defendants five of Philip’s director-officers.12 The Liff plaintiffs were stockholders in five corporations that Philip had purchased in exchange for a combination of cash and Philip stock. They claim that, in selling their companies to Philip, they relied on the veracity of statements in Philip’s filings with the U.S. Securities and Exchange Commission concerning the company’s financial performance, and that these statements turned out to be fraudulent. Each of the fourteen Liff plaintiffs asserts claims solely on his own behalf.
On February 3, 1999, the Judicial Panel on Multidistrict Litigation transferred Liff to the Southern District of New York for “coordinated or consolidated pretrial proceedings” with DiRienzo, which already was pending there. On May 26, 1999, the District Court issued a brief Order in Liff, stating that “[f|or the reasons set forth in this Court’s May 4, 1999 opinion and order in [DiRienzo ] the above-captioned case is dismissed.” On June 24, 1999, the Court denied the Liff plaintiffs’ motion to amend the judgment pursuant to Fed. R. Civ. P. 59, noting that its May 4 Opinion “dismissed all actions herein, including Liff.”
In dismissing Liff, the District Court relied solely on the “reasons set forth in” its May 4 Opinion. However, the reasons for granting the motion to dismiss DiRien-zo, as expressed in the May 4 Opinion, are not entirely applicable to Liff. Specifically, the District Court noted in DiRienzo that it was placing “less weight” on plaintiffs’ choice of forum because they were proceeding in a representative capacity. DiRienzo, 49 F.Supp.2d at 634. While I believe this was a perfectly sound conclusion with respect to DiRienzo, it bears recalling that the Liff plaintiffs are not proceeding in a representative capacity. I believe the Liff plaintiffs, unlike the DiRienzo plaintiffs, are entitled to “a strong presumption in favor of [their] choice of forum.” Murray, 81 F.3d at 290. In these circumstances, I would vacate and remand Liff in order to permit the District Court to reconsider whether it should exercise its discretion to dismiss Liff in favor of litigation in Ontario after affording the Liff plaintiffs the benefit of this presumption.

. I primarily address the majority’s handling of DiRienzo v. Philip Services Corp., No. 99-7825 ("DiRienzo”), and then turn briefly in Part III to Liff v. Chodos, No. 99-7776 ("Liff").


. Specifically, the District Court noted that "among others," Peter McQuillan, the former Comptroller of the Scrap Metals Division of Philip Services Corp. ("Philip”), and Greg Madesker and Rik Bárrese, former traders in Philip’s Metals Recovery Division, could not be compelled to testify by an American court. Id. at 640. The Court explained that "[t]he conduct of these parties is central to the allegations in plaintiffs' complaint, and will likely be crucial in resolving the dispute.” Id.


. In my view, the District Court's statement that the connection with the United States did not warrant “significant” consideration, DiRienzo, 49 F.Supp.2d at 642, understates the strong interest our nation surely has in protecting the integrity of its securities markets. Nevertheless, despite this rhetorical flourish, it is apparent that the District Court properly and adequately considered the United States’ interest in enforcing its securities laws; this is all that is required of a district court in these circumstances.


. We can be certain that the Alfadda Court was fully aware of the existence of both letters rogatory and the possibility of videotaping when it reiterated just two years ago our preference for live — as opposed to taped— witness testimony.


. Moreover, unlike Koster, not even the lead DiRienzo plaintiffs have alleged that they reside within the district in which they filed suit.


. The instant actions provide a prime example of how the PSLRA has no effect on the right to bring suit, in that the Liff plaintiffs are proceeding with direct claims for securi*75ties fraud, and there is no indication that they are somehow "less equal" to proceed than the lead plaintiffs in DiRienzo.


. The only other case addressing the issue in a posl-PSLRA setting found that "the strong presumption in favor of the plaintiff's choice of forum .... is entitled to less weight where, as here, plaintiffs proceed in a representative capacity.” In re Livent, Inc. Sec. Litig., 78 F.Supp.2d 194, 212 (S.D.N.Y.1999) (citing Koster, 330 U.S. at 524, 67 S.Ct. 828) (internal quotation marks omitted) (emphasis added).


. In 1948, Congress enacted 28 U.S.C. § 1404(a), pursuant to which a court can direct a change of venue from one domestic court to another in the interest of convenience. We have explained that § 1404(a) "codifies a part of the district court’s inherent power.” Alcoa Steamship Co. v. M/V Nordic Regent, 654 F.2d 147, 156 (2d Cir.1980) (en banc) (internal quotation marks omitted). Accordingly, in purely domestic cases, courts no longer dismiss on forum non conveniens grounds; instead, courts utilize their statutory authority to transfer venue.


. Specifically, in Gilbert, the Court affirmed the forum non conveniens dismissal of "an action commenced in the Southern District of New York by a Virginia plaintiff against a Pennsylvania corporation to recover damages caused by a fire in a warehouse in Lynchburg, Virginia.” Gilbert, 330 U.S. at 509, 67 S.Ct. 839. In doing so, the Court made it clear that New York was not the home forum of the Virginia plaintiff. See id. Similarly, in the companion case of Koster, the Court affirmed the forum non conveniens dismissal of an action brought in New York against Illinois defendants on behalf of a nationwide class. Had New York served as a home forum for the entire class, rather than just the lead plaintiff, presumably Mr. Koster would have been entitled to a strong presumption in favor of his choice of forum; instead, the Court denied him the benefit of the strong presumption and held that the action was more properly brought in Illinois.


. As noted above, of the $380 million raised by Philip in a November 1997 secondary offering, approximately $94 million was derived from sales by Canadian underwriters to investors outside the United States.


. We have explained: "That the law of the foreign forum differs from American law 'should ordinarily not be given conclusive or even substantial weight' in assessing the adequacy of the forum.” Alfadda, 159 F.3d at 46 (quoting Piper Aircraft, 454 U.S. at 247, 102 S.Ct. 252). Accordingly, the majority’s concern over "the applicable rules of law” is largely irrelevant even with regard to the adequacy of the alternative forum, and certainly should play no role in determining whether plaintiffs' forum choice should be afforded substantial deference.


. Each of the Liff defendants, save Peter Chodos, also is a defendant in DiRienzo.